DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Claims 1-8 in the reply filed on 09/07/2022 is acknowledged.  The traversal is on the ground(s) that there is no search burden.  This is not found persuasive because the claimed inventions are directed towards different statutory categories of inventions and further would require using different search strategies and terms to identify the best prior art.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-5, and 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nicolson (US 5,468,448) in view of Russo (NPL 2013).
Regarding claim, 1 Nicolson (US 5,468,448) teaches a method for disinfecting a contact lens (claim 1), the method comprising: immersing the contact lens in a volume of a disinfecting solution comprising from about 1.5 vol % to about 5 vol % H2O2 (claim 1, Column 15 lines 29-32) in the presence of a coated catalytic disc comprising: a support disc; and a manganese oxide on at least a portion of the support disc (Column 7 lines 6-19). Nicolson appears to be silent with regards to the exact amount of manganese.
Russo (NPL 2013) (Cited on IDS, Already present in file wrapper) discloses manganese oxides having great activity in promoting hydrogen peroxide decomposition (Page 1, Introduction, Column 2 lines 1-5) and that the manganese composition affects the hydrogen peroxide conversion percentage (Table 4 and Fig. 7 show different compositions performing differently), thereby establishing the manganese composition as a result-effective variable. It therefore would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught by Nicolson such that the manganese composition on the catalyst comprises from about 300 to about 1800 ug to arrive at the claimed invention. One would have been motivated to do so to optimize the result-effective variable that is the composition of manganese, and there exists a motivation to optimize result-effective variables. MPEP 2144.05(II)(A)-(B).
	Regarding claim 2, Nicolson further teaches the contact lens is immersed for a time sufficient to reduce the H202 concentration to less than 100 ppm (Examples 2 and 3, the table beneath discloses amounts less than 100 ppm); and the volume of the disinfecting solution is from about 2 mL to about 20 mL (Column 9 lines 6-8 discloses 9 mL).
	Regarding claim 3, Nicolson further teaches the disinfecting solution is about 2.5-3.5 % H2O2 (Column 15 lines 29-32 discloses 3-5% overlapping with the claimed range, MPEP 2145.05(I)).
	Regarding claim 4, Nicolson further teaches the coated catalytic disc is characterized by: a volume in a range from about 0.5 cc to about 1 cc (Column 7 lines 20-30 discloses dimensions which create volumes overlapping with the claimed 0.5 cc to 1 cc, MPEP 2145.05(I)); a surface area in a range from about 2 cm2 to about 20 cm2 (Column 8 line 1); a specific surface area in a range from about 1 cm2/g to about 20 cm2/g (Column 8 lines 4-6 discloses the SA/w). While Nicolson is silent with regards to a particular weight being in a range from about 0.2 g to about 4 g, the Surface Area and specific surface area are provided in ranges that an ordinary artisan could select values from to arrive at the claimed weight, for example 1 cm2 and 1 cm2/g. 
Nicolson in view of Russo appears to be silent with regards to the claimed wt% of manganese, however as set forth in the rejection of claim 1 above it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Nicolson such that the wt % of manganese lies in the claimed range. 
	Regarding claim 5, Nicolson further teaches a volume in a range from about 0.6 cc to about 0.9 cc;  a surface area in a range from about 6 cm2 to about 12 cm2; a weight in a range from about 0.5 g to about 1 g; a specific surface area in a range from about 5 cm2/g to about 15 cm2/g; and from about 0.05 wt. % to about 0.2 wt. % manganese, see the rejection of claim 4 above.
	Regarding claim 7, Nicolson in view of Russo teaches the coated catalytic disc contains from about 0.02 wt. % to about 0.2 wt. % manganese (See the rejection of claims 1 and 4 above).
Regarding claim 8, Nicolson further teaches the disinfecting solution is configured to disinfect the contact lens; and the coated catalytic disc is configured to neutralize the disinfecting solution (Claim 1).

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nicolson (US 5,468,448) in view of Russo (NPL 2013) as applied to claims 1-5 and 7-8 above and further in view of  Kanner (US 2010/0310429) and Sharman (US 2020/0321622).
Regarding claim 6, Nicolson in view of Russo teach all the limitations of claim 1 and further teaches the composition of manganese (see rejection of claims 1 and 4 above) but appears to be silent with regards to what the support disc comprises and manganese dioxide.
Kanner (US 2010/0310429) teaches manganese dioxide is suitable for decomposing hydrogen peroxide (Paragraph [0008]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught by Nicolson in view of Russo such that manganese dioxide is used. One would have been motivated to do so to use a suitable manganese compound for the purpose of decomposing hydrogen peroxide. The combination of familiar prior art elements according to known means to arrive at results that are nothing more than predictable is prima facie obviousness. See MPEP 2143(I)(A) for more details.
Regarding the limitation directed towards the disc material: Sharman (US 2020/0321622) teaches polypropylene is a suitable carrier substrate for manganese oxide catalysts (Paragraph [0076], [0079]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the process taught by Nicolson in view of Russo such that the catalyst comprises polypropylene as taught by Sharman to arrive at the claimed invention. One would have been motivated to do so to use a suitable catalyst substrate for carrying manganese oxides. The combination of familiar prior art elements according to known means to arrive at results that are nothing more than predictable is prima facie obviousness. See MPEP 2143(I)(A) for more details.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDAN A HENSEL whose telephone number is (571)272-6615. The examiner can normally be reached Mon-Thu 8:30 - 7pm;.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL A MARCHESCHI can be reached on (571) 272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.H./               Examiner, Art Unit 1799                                                                                                                                                                                         
/SEAN E CONLEY/               Primary Examiner, Art Unit 1799